          Case 1:20-cv-00535-NONE-GSA Document 15 Filed 08/18/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
11   JOHNNY MYERS,                                No. 1:20-cv-00535-NONE-GSA-PC

12                 Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS IN FULL
13         vs.                                    (Doc. No. 14.)
14   PHILLIPS, et al.,                            ORDER DISMISSING CASE WITHOUT
                                                  PREJUDICE FOR PLAINTIFF’S
15               Defendants.                      FAILURE TO COMPLY WITH COURT’S
                                                  ORDER AND FAILURE TO PROSECUTE
16                                                (Doc. No. 8.)
17                                                ORDER FOR CLERK TO CLOSE CASE
18          Johnny Myers (“plaintiff”) is a state prisoner proceeding pro se in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On July 13, 2020, findings and recommendations were entered, recommending that this
22   action be dismissed based on plaintiff’s failure to comply with a court order and failure to
23   prosecute. (Doc. No. 14.) Plaintiff was granted fourteen days in which to file objections to the
24   findings and recommendations. (Id.) The fourteen-day time period has expired, and plaintiff
25   has not filed objections or otherwise responded to the findings and recommendations.
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
28   court finds the findings and recommendations to be supported by the record and proper analysis.

                                                     1
         Case 1:20-cv-00535-NONE-GSA Document 15 Filed 08/18/20 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1.    The findings and recommendations issued on July 13, 2020, (Doc. No. 14), are
 3              adopted in full;
 4        2.    This action is dismissed, without prejudice, based on plaintiff’s failure to
 5              comply with a court order and failure to prosecute; and
 6        3.    The Clerk of Court is directed to close this case.
 7
     IT IS SO ORDERED.
 8
 9     Dated:   August 18, 2020
                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
